UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4325



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PIOQUINTO PENALOZA-BANOS, a/k/a Jose Luis
Banos Aydaya, a/k/a Jose Luis Banos, a/k/a
Daniel Banos Andaya, a/k/a Pioquinto Banos,
a/k/a  Michael  Burciaga,  a/k/a  Pioquinto
Banos-Andalla,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00434-WLO-2)


Submitted:   November 15, 2007            Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William J. Thomas, II, THOMAS, FERGUSON & MULLINS, LLP, Durham,
North Carolina, for Appellant.   Sandra Jane Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pioquinto Penaloza-Banos appeals his convictions and the

180-month sentence imposed after he pleaded guilty to one count of

conspiracy to distribute five kilograms or more of cocaine, in

violation of 21 U.S.C. § 846 (2000), and one count of possession of

a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c) (2000).      On appeal, counsel filed an Anders*

brief, in which he states there are no meritorious issues for

appeal, but questions whether Penaloza-Banos’s guilty plea was

knowing and voluntary, whether the district court complied with

Fed. R. Crim. P. 11 in accepting the guilty plea, and whether the

sentence was reasonable. In a pro se supplemental brief, Penaloza-

Banos asserts that counsel provided ineffective assistance.            We

affirm.

           Penaloza-Banos did not move in the district court to

withdraw   his   guilty   plea;   therefore   this   court   reviews   his

challenge to the adequacy of the Rule 11 hearing for plain error.

See United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Prior to accepting a guilty plea, the trial court must ensure the

defendant understands the nature of the charges against him, the

mandatory minimum and maximum sentences, and other various rights,

so it is clear that the defendant is knowingly and voluntarily

entering his plea.   The court must also determine whether there is


     *
      Anders v. California, 386 U.S. 738 (1967).

                                  - 2 -
a factual basis for the plea.             Fed. R. Crim. P. 11(b)(1), (3);

United States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).

Counsel does not specify any deficiencies in the district court’s

Rule 11 inquiry, and our review of the plea hearing transcript

reveals that the court conducted a thorough Rule 11 colloquy that

assured       Penaloza-Banos’    plea     was   made     both    knowingly   and

voluntarily.

              We review a district court’s sentence for reasonableness.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                In

this case, the drug conspiracy count carried a statutory mandatory

minimum sentence of ten years of imprisonment; the firearm count

carried a minimum five year term of imprisonment that must be

imposed consecutively to any other term of imprisonment.                 See 21

U.S.C.    §    841(b)(1)(A)     (2000),    18   U.S.C.    §     924(c)(1)(A)(i),

(c)(1)(D)(ii)      (2000).       Penaloza-Banos     was    sentenced    to   the

statutory minimums applicable to the charges to which he pleaded

guilty, and we conclude that his sentence is reasonable.                  United

States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005) (“Except upon

motion of the Government on the basis of substantial assistance, a

district court may not depart below a statutory minimum.”)

              Claims of ineffective assistance of counsel are generally

not cognizable on direct appeal.           See United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).             Rather, to allow for adequate

development of the record, a defendant must bring his claim in a 28


                                     - 3 -
U.S.C. § 2255 (2000) motion.          See id.; United States v. Hoyle, 33

F.3d 415, 418 (4th Cir. 1994).        An exception exists when the record

conclusively establishes ineffective assistance.            United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.     Our review of the record does not conclusively show that

counsel    was   ineffective.     We     therefore   decline   to   consider

Penaloza-Banos’ allegations of ineffective assistance of counsel,

as he may raise them in a § 2255 motion.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                  We

therefore affirm Penaloza-Banos’s convictions and sentence.                 We

deny Penaloza-Banos’ “Motion for Relief Pursuant to FRAP Rule 27.”

This court requires that counsel inform Penaloza-Banos, in writing,

of the right to petition the Supreme Court of the United States for

further review.       If Penaloza-Banos requests that a petition be

filed,    but    counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that a

copy thereof was served on Penaloza-Banos.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED


                                      - 4 -